Per Curiam,
The question raised by the demurrer in the court below was-whether it is lawful for a person to sell oleomargarine in the.original package brought into this state from another state “which is an imitation of yellow butter produced from pure-unadulterated milk or cream of the same and containing coloring matter, and is not free from coloration or ingredients that-cause it to look like butter, which said coloring matter is the same as that used in the coloring of pure butter and is not deleterious to health.” It is undisputed that this is a violation of' *491the Act of May 5, 1899, P. L. 241, entitled, “ An act to regulate the manufacture and sale of oleomargarine and butterine and other similar products, to prevent fraud and deception by the manufacture and sale thereof as an imitation of butter,” etc. The defendant’s contention is that under the pi’ovisions of the-act of congress of August 3, 1886, Supp. to Rev. Stat. U. S. VI,. p. 505, oleomargarine colored as described in the pleadings in this case is a lawful article of commerce, and that the act of May 5, 1899, supra, so far as it relates to such sales, is in conflict with the provision of the constitution of the United States giving to congress the exclusive power to regulate commerce among the several states. As is clearly shown in the opinion filed in the-court below, this is not in any respect a new question. The act of' congress and the commerce clause of the United States constitution as related to an act of a state legislature containing provisions substantially the same as those contained in the Pennsylvania act of 1899 came under review in the case of Plumley v. Massachusetts, 155 U. S. 461; 156 Mass. 236. As to the act of congress of 1886 the Supreme Court of the United States held that the taxes prescribed by that act were imposed for national purposes, and. their imposition did not give authority to those who paid them, to engage in the manufacture or sale of oleomargarine in any state which lawfully forbade such manufacture or sale,, or to-disregard any regulations which a state might lawfully prescribe-in reference to that article. The court further held that whilst-a lawful article of commerce cannot be wholly excluded from importation into a state from another state, where it was manufactured or grown, yet a state has power to regulate the introduction of any article, including a food product, so as to insure the purity of the article imported and to prevent fraud and deception in the sale thereof; also that the state regulation under consideration in that case was a valid exercise of this-power. This decision directly upon the point under consideration has not been overruled in any later decision of the United States Supreme Court. Its authority was expressly recognized in the case of Schollenberger v. Pennsylvania, 171 U. S. 1, and was not questioned in the case of Collins v. New Hampshire, 171 U. S. 30, decided at the same term. The court below, therefore, was clearly right in holding that it rules the present case. The review of the authorities contained in the opinion *492of its learned president renders any further elaboration by us unnecessary.
The judgment is affirmed.